Motion Granted; Dismissed and Memorandum Opinion filed July 11, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00427-CR

                      THE STATE OF TEXAS, Appellant
                                         V.
                      DALE GILBERT MOORE, Appellee

                     On Appeal from the 10th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 12CR0993

               MEMORANDUM                          OPINION
      The State filed a notice of appeal from the trial court’s order signed April 26,
2013, granting appellee’s motion to suppress evidence. On June 27, 2013, the State
filed a motion to dismiss its appeal. See Tex. R. App. P. 42.2(a).

      We grant the State’s motion and order the appeal dismissed. The court’s
mandate shall issue immediately.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.